          Case 7:20-cv-09590-PMH Document 31 Filed 05/21/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 MANDEEP SINGH, on behalf of himself and
 others similarly situated,

                                          Plaintiff,
                                                                      JUDGMENT
                             v.
                                                            Civil Action No.: 7:20-cv-9590-PMH
 JOGINDER FOOD MART INC. d/b/a Shell Food
 Mart, JOGINDER SINGH a/k/a Joginder Singh
 Bhagtana, and BACCHAN SINGH a/k/a Bachan
 Singh,

                                          Defendants.



        WHEREAS, Plaintiff Mandeep Singh commenced this action by filing a complaint on or

about November 17, 2020, alleging he is entitled to unpaid wages and other damages from

Defendant Joginder Food Mart Inc. d/b/a Shell Food Mart;

        WHEREAS, Defendant Joginder Food Mart Inc. d/b/a Shell Food Mart has denied any and

all liability arising out of Plaintiff’s allegations;

        WHEREAS, on May 6, 2021, Defendant Joginder Food Mart Inc. d/b/a Shell Food Mart

served Plaintiff with an Offer of Judgement pursuant to Rule 68 of the Federal Rules of Civil

Procedure (FRCP);

        WHEREAS, on May 13
                        __, 2021, Plaintiff accepted the Offer of Judgment, and therefore it

is hereby:

        ORDERED, ADJUDGED, AND DECREED, that Plaintiff takes judgment against

Defendant Joginder Food Mart Inc. d/b/a Shell Food Mart for the total sum of $34,000.00 in full

satisfaction of all claims against Defendant; said $34,000.00 offer being inclusive of all costs,

disbursements, and attorneys’ fees in Plaintiff’s favor. The Judgment is made for the purposes

                                                        1
        Case 7:20-cv-09590-PMH Document 31 Filed 05/21/21 Page 2 of 2




specified in Rule 68 of the FRCP and is not to be construed as an admission of liability by

Defendant.


Dated: May 24
            __, 2021
       White Plains, New York

                                                   SO ORDERED:



                                                   ___________________________
                                                   Philip M. Halpern
                                                   United States District Judge




                                            2
